 

Exhibit 10.1

 

AMENDMENT #2

 

This Amendment #2 (this “Amendment”) is entered into as of August 8, 2017 by and
between Iconic Holdings, LLC (the “Holder”), and HealthLynked Corp., a Nevada
corporation (the “Company”) in order to amend that certain Convertible
Promissory Notes issued by the Company to the Holder in the original principal
amounts of $550,000 dated July 7, 2016 (“Note 1”) and $50,000 dated July 11,
2016 (“Note 2”, and together with Note 1, the “Notes”) and the first amendment
dated February 10, 2017. Capitalized terms used in this Amendment without
definition shall have the meanings given to them in the Notes.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Maturity Date. The Company and the Holder agree to extend the Maturity
Date of Note 1 t July 11, 2018. In addition, the Maturity Date of Note 2 shall
be extended to July 7, 2018. (the “Amended Maturity Dates”).

 

2.       Consideration for this Amendment. In consideration for entering into
this Amendment, the Company agrees to issue to the Holder 1,000,000 5 year
cashless warrants, exercisable at $.30 (the “Maturity Date Consideration”).

 

3.       Extension of the Maturity Date. The Company may request that the
Amended Maturity Date be extended for an additional twelve months, provided that
the Company obtain written consent from the Holder and issue to the Holder an
additional 1,000,000 5 year cashless warrants, exercisable at $.30 (the
“Extension Fee”). For the avoidance of doubt, no extension of the Maturity Date
shall be effective unless and until Holder has received the Extension Fee
applicable to such extension of the Maturity Date.

 

4.       Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Amendment, the Note and each of the other Transaction
Documents shall remain in full force and effect, enforceable in accordance with
all of its original terms and provisions. This Amendment shall not be effective
or binding unless and until it is fully executed and delivered by Holder and
Company. If there is any conflict between the terms of this Amendment, on the
one hand, and the Note or any other Transaction Document, on the other hand, the
terms of this Amendment shall prevail.

 

5.       Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Amendment to be
given to Company or Holder shall be given as set forth in the “Notices” section
of the Notes.

 

[Signature Page to Follow.]

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

COMPANY:         HEALTHLYNKED CORP.                     By:
                                                                  Name:        
  Title:                 HOLDER:           ICONIC HOLDINGS, LLC                
    By:           Name:           Title:    

 

[Signature Page to Amendment #2]

 

 

 

 

